 USDC IN/ND case 2:17-cr-00082-JVB-APR document 51 filed 01/10/19 page 1 of 9


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA

UNITED STATES OF AMERICA
                                                     CASE NUMBER: 2:17CR82-001
                        Plaintiff,
                                                     USM Number: 17058-027
        vs.

ADAM RUSSELL HEGYI                                   KEVIN E MILNER
                                                     DEFENDANT’S ATTORNEY
                        Defendant.


                                JUDGMENT IN A CRIMINAL CASE

THE DEFENDANT pleaded guilty to counts 1 and 2 of the Indictment on September 27, 2018.

ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following offense(s):
                                                                                       Count
        Title, Section & Nature of Offense             Date Offense Ended            Number(s)

 18:2251(a) PRODUCTION OF CHILD                            June 6, 2017                  1-2
 PORNOGRAPHY and SEXUAL EXPLOITATION
 FORFEITURE ALLEGATIONS



The defendant is sentenced as provided in pages 2 through 9 of this judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.

Counts 3-6 of the Indictment are dismissed on the motion of the United States.

Final order of forfeiture forthcoming.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30
days of any change of name, residence, or mailing address until all fines, restitution, costs and
special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
defendant must notify the court and United States Attorney of any material change in economic
circumstances.

                                             January 9, 2019
                                             Date of Imposition of Judgment

                                             s/ Joseph S. Van Bokkelen
                                             Signature of Judge

                                             Joseph S. Van Bokkelen, United States District Judge
                                             Name and Title of Judge

                                             January 10, 2019
                                             Date
 USDC IN/ND case 2:17-cr-00082-JVB-APR document 51 filed 01/10/19 pagePage
                                                                       2 of2 of
                                                                             99


                                        IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of 270 months.

The Court makes the following recommendations to the Bureau of Prisons:

        That the defendant be incarcerated in a federal facility in Marion, Illinois, and be able to
participate in the Sex Offender Treatment Program, as well as a Residential Drug Treatment
Program.

       Defendant be given credit for time served awaiting sentencing on this charge

The defendant is remanded to the custody of the United States Marshal.

                                            RETURN

I have executed this judgment as follows:

        Defendant delivered ____________________ to ______________ at ______________,
with a certified copy of this judgment.

                                                              _____________________________
                                                                  UNITED STATES MARSHAL


                                                             By:___________________________
                                                            DEPUTY UNITED STATES MARSHAL
 USDC IN/ND case 2:17-cr-00082-JVB-APR document 51 filed 01/10/19 pagePage
                                                                       3 of3 of
                                                                             99


                                    SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of 17 1/2
years.


                                CONDITIONS OF SUPERVISION

       While on supervision, the defendant shall comply with the following conditions:

1. Mr. Hegyi may not commit another federal, state, or local crime.

2. Mr. Hegyi may not unlawfully use, possess, or distribute a controlled substance.

3. Because of his drug abuse history, Mr. Hegyi must submit to one drug test within 14 days of
   beginning his supervision and up to two drug tests per month thereafter, as determined by the
   probation officer.

4. Mr. Hegyi must cooperate in the collection of his DNA sample as directed by the probation officer
   if the collection of such a sample is authorized pursuant to section 3 of the DNA Analysis Backlog
   Elimination Act of 2000.

5. Mr. Hegyi must comply with the requirements of the Sex Offender Registration and Notification
   Act (42 U.S.C. § 16901, et seq.) as directed by the probation officer, the Bureau of Prisons, or
   any state sex offender registration agency in which he resides, works, or is a student, or was
   convicted of a qualifying offense.

6. Within 72 hours of release from the custody of the Bureau of Prisons, Mr. Hegyi must report
   between the hours of 8:00 a.m. and 4:30 p.m. to the probation office in the district to which he
   is released.

7. Mr. Hegyi may not knowingly be outside the judicial district between the hours of 10:00 p.m. and
   6:00 a.m. without the Court’s or probation officer’s permission. In any case, Mr. Hegyi may not
   knowingly travel more than 50 miles outside the judicial district without the Court’s or probation
   officer’s permission. The probation office will provide Mr. Hegyi a map describing the boundaries
   of the judicial district at the start of supervision. After 12 months of Mr. Hegyi being placed on
   supervision, the probation office must submit a report to the Court indicating whether the travel
   restrictions should be lifted or modified.

8. Mr. Hegyi must report to the probation officer in the manner and frequency as reasonably
   directed by the probation officer. However, he may be required to report in person at the
   probation office only between 8:00 a.m. and 4:30 p.m. on the days the probation office is open
   for business.

9. In all matters relating to his conditions of supervision, Mr. Hegyi must truthfully answer the
   probation officer’s questions. This condition does not prevent Mr. Hegyi from invoking his Fifth
   Amendment privilege against self-incrimination.

10. Mr. Hegyi must follow the instructions of the probation officer as they relate to the conditions of
    supervision. Mr. Hegyi may petition the Court for relief or clarification regarding a condition he
    believes has become unreasonable.

11. Mr. Hegyi must live at a location approved by the probation officer.
 USDC IN/ND case 2:17-cr-00082-JVB-APR document 51 filed 01/10/19 pagePage
                                                                       4 of4 of
                                                                             99


12. If Mr. Hegyi plans to change where he lives or if the people he lives with change, he must inform
    the probation officer at least 14 days before the change. If informing the probation officer in
    advance is not possible due to unexpected circumstances, Mr. Hegyi must inform the probation
    officer as soon as possible, and no later than 72 hours after the change.

13. If Mr. Hegyi plans to change where he works or if his position, job responsibilities, or hours of
    employment change, Mr. Hegyi must inform the probation officer at least 14 days before the
    change. If informing the probation officer in advance is not possible due to unexpected
    circumstances, Mr. Hegyi must inform the probation officer within 72 hours after the change.

14. Mr. Hegyi must notify the probation officer within 72 hours of being arrested or questioned by a
    law enforcement officer. If Mr. Hegyi is unable to do so within 72 hours, he must give such
    notification as soon as the conditions preventing such notification no longer exist.

15. Mr. Hegyi must make reasonable efforts to obtain and maintain employment at a lawful
    occupation unless he is excused by the probation officer for schooling, training, or other
    acceptable reasons such as child care, elder care, disability, age, or serious health condition. If,
    within 12 weeks of being placed on supervision, Mr. Hegyi is not employed at the rate of at least
    20 hours a week, or if his employment falls below the rate of 20 hours a week for a period of at
    least 12 weeks during the term of supervision, he must perform 16 hours of community service
    each week in which his employment remains below 20 hours a week; or participate in a job skills
    training and counseling program, daily job search, or other employment-related activities, at his
    own expense. The probation officer will supervise participation in any community service
    program by approving the program (agency, location, frequency of participation, etc.). This
    condition will expire after Mr. Hegyi performs a total of 400 hours of community service while on
    supervision.

16. Mr. Hegyi may not own or possess a firearm, ammunition, destructive device, or any other
    dangerous weapon. A dangerous weapon is an instrument that is specially designed as a
    weapon.

17. Mr. Hegyi may not knowingly and intentionally be in the presence of anyone who is illegally
    using or distributing a controlled substance, and if such activity commences when he is present,
    he must immediately leave the location. Mr. Hegyi may not knowingly and intentionally visit
    places where illegal controlled substances are distributed or used.

18. Mr. Hegyi may not knowingly meet, communicate, or otherwise interact with a person whom he
    knows to be engaged, or planning to be engaged, in criminal activity.

19. Mr. Hegyi may not engage in any meetings, communications, activities, or visits with any of the
    victims involved in this case or members of the families of such victims without prior approval
    from the Court.

20. Between the hours of 8:00 a.m. and 9:00 p.m., Mr. Hegyi must permit a probation officer to visit
    him at home or any other reasonable location and must permit confiscation of any contraband
    observed in plain view by the probation officer. A visit between the hours of 9:00 p.m. and 8:00
    a.m. may be conducted only when the probation officer has a reasonable belief that Mr. Hegyi
    has violated a condition of supervision and that a visit during those hours would reveal
    information or contraband that would not be revealed by a visit at any other time. After 12 months
    of Mr. Hegyi being placed on supervision, the probation office should submit a report to the
    Court indicating whether this condition should be lifted or modified.

21. If any portion of the special assessment of $200 remains unpaid when Mr. Hegyi is released
    from prison, he must pay it within 28 days of his release, or, if financially unable to fulfill this
    requirement, he must arrange a payment schedule with the probation office.
 USDC IN/ND case 2:17-cr-00082-JVB-APR document 51 filed 01/10/19 pagePage
                                                                       5 of5 of
                                                                             99


22. Mr. Hegyi must pay any restitution that remains unpaid when he is released from prison in
    monthly installments of $200 until it is paid in full. Such payment schedule will begin 28 days
    after placement on supervision and will remain in effect until such time as the Court is notified
    by Mr. Hegyi, the victim, probation, or the government that there has been a material change in
    Mr. Hegyi’s ability to pay.

23. Mr. Hegyi may not incur new credit charges or open additional lines of credit without the approval
    of the probation officer.

24. Upon the probation officer’s request, Mr. Hegyi must provide the officer with any financial
    information regarding Mr. Hegyi’s ability to pay restitution, forfeiture, or a fine, and must
    authorize the release of any financial information. The request must be in writing and prompted
    by Mr. Hegyi’s failure to comply with a payment schedule ordered for a period of 60 consecutive
    days, and the request must describe the specific financial information needed for determining
    Mr. Hegyi’s current ability to pay. The probation office will share Mr. Hegyi’s financial information
    with the U.S. Attorney’s Office.

25. Mr. Hegyi must notify the probation officer within 72 hours of any material change in his
    economic circumstances that might affect his ability to pay any Court-ordered financial
    obligation.

26. Mr. Hegyi may not transfer, give away, sell, or otherwise convey any asset valued at more than
    $500 without the approval of the probation officer.

27. Unless an assessment at the time of release from imprisonment indicates that participation is
    not necessary, Mr. Hegyi must participate in a substance abuse treatment program and follow
    the rules and regulations of that program. The probation officer, in consultation with the
    treatment provider, will supervise his participation in the program (provider, location, modality,
    duration, intensity, etc.). Mr. Hegyi must pay the costs of the program if financially able. Mr.
    Hegyi must also submit to random blood-alcohol or breathalyzer testing.

28. Mr. Hegyi must participate in a mental health treatment program and follow the rules and
    regulations of that program. The probation officer, in consultation with the treatment provider,
    will supervise his participation in the program (provider, location, modality, duration, intensity,
    etc.). Mr. Hegyi must pay the costs of the program if financially able. Mr. Hegyi must take all
    mental health medications that are prescribed by his treating physician. Mr. Hegyi must pay the
    costs of the medication if financially able.

29. Mr. Hegyi must refrain from knowingly using alcohol excessively. This includes “binge” drinking
    and “heavy” drinking. “Binge drinking” is defined as a pattern of drinking that brings blood alcohol
    concentration levels to 0.08 grams per deciliter or higher. Heavy drinking here means
    “consuming fifteen drinks or more per week,” or any use of alcohol that materially adversely
    affects defendant’s employment, relationships, or ability to comply with the conditions of
    supervision, or which results in the violation of any local, state, or federal laws including
    disorderly conduct, intoxication, or driving under the influence.

30. Mr. Hegyi may not knowingly and intentionally visit places where he knows or reasonably should
    know that girls under the age of 18 (not including his own children) are likely to be, except in the
    presence of an adult approved by probation; in the course of normal commercial business; or in
    cases of unintentional and incidental contact. Also, Mr. Hegyi may not knowingly or intentionally
    have verbal, written, or electronic communication with any girls under the age of 18 (not
    including his own children) without the approval of the probation officer, unless such
    communication is carried out in the course of normal commercial business or in cases of
    unintentional and incidental contact.
USDC IN/ND case 2:17-cr-00082-JVB-APR document 51 filed 01/10/19 page 6 of 9


31. Mr. Hegyi may not view or possess any material depicting “sexually explicit conduct,” as
    defined in 18 U.S.C. ' 2256(2), if recommended as part of any sex- offender treatment program
    he may be required to participate in.

32. Mr. Hegyi must participate in an approved psychological and behavioral testing, evaluation,
    and assessment program for the treatment and monitoring of sex offenders, and, if warranted,
    an approved sex-offender group and individual counseling program, as directed by the
    probation officer. Mr. Hegyi must pay the costs of this program if financially able.

33. Mr. Hegyi must allow the probation department, or its designees, to install computer-
    monitoring software on any computers as defined in 18 U.S.C. § 1030(e)(1) and phones that
    are within his possession and control. The probation department, or its designees, may
    monitor all aspects of Mr. Hegyi’s computer or phone activity, except for the geolocation data.
    Moreover, phone voice conversation monitoring is limited to data collection as opposed to
    listening in or recording voice conversations. Before installation of software, Mr. Hegyi’s
    computers and phones may be subjected to a search to identify the existence of illegal data.
    To ensure compliance with the monitoring condition, Mr. Hegyi must allow the probation
    officers, or their designees, to conduct periodic, unannounced monitoring of any computers
    and phones subject to this condition. Such monitoring will be conducted to determine whether
    the computers and phones contain any prohibited data; whether the monitoring software is
    functioning effectively; whether there have been attempts to circumvent the monitoring
    software; and to ensure compliance with supervision conditions and, if applicable, to ensure
    compliance with any sex offender treatment conditions or rules. Mr. Hegyi must warn others
    who use the computers and phones subject to this condition that these devices are monitored.
    Mr. Hegyi must pay the cost of the monitoring software and installation, if financially able to
    do so, at the monthly contractual rate.

34. Mr. Hegyi must, if required to register under the Sex Offender Registration and Notification
    Act, submit his person, and any property, house, residence, vehicle, papers, computer, other
    electronic communication and data storage devices and media, and effects to search at any
    time, with or without a warrant, by any law enforcement or probation officer with reasonable
    suspicion concerning a violation of a condition of supervision related to Mr. Hegyi’s sex
    offender status or with a reasonable suspicion concerning unlawful conduct by Mr. Hegyi
    either related to a potential sex crime or of a sexual nature.

35. If the probation officer determines Mr. Hegyi poses a risk to another person (including an
    organization or members of the community), the probation officer may require Mr. Hegyi to
    tell the person about the risk, and Mr. Hegyi must comply with that instruction. Such
    notification may include advising the person about Mr. Hegyi’s record of arrests and
    convictions and substance abuse. The probation officer may contact the person to confirm
    that Mr. Hegyi told the person about the risk.
USDC
Case    IN/ND
     Number:     case 2:17-cr-00082-JVB-APR
             2:17CR82-001                           document 51 filed 01/10/19 page 7 of 9
Defendant: ADAM RUSSELL HEGYI                                                             Page 7 of 9


                                CRIMINAL MONETARY PENALTIES

The defendant shall pay the following total criminal monetary penalties in accordance with the
schedule of payments set forth in this judgment.

             Total Assessment               Total Fine                    Total Restitution

                  $200                        NONE                             $50,000

The defendant shall make the special assessment payment payable to Clerk, U.S. District Court,
5400 Federal Plaza, Suite 2300, Hammond, IN 46320. The special assessment payment shall be
due within 14 days of entry of judgment.


                                               FINE
No fine imposed.

                                         RESTITUTION

Restitution in the amount of $50,000 is hereby imposed, which is due within 14 days of the entry
of judgment. Mr. Hegyi must pay any amount that remains unpaid upon his release from prison
in monthly installments of $200 until it is paid in full. Such payment schedule will begin 28 days
after placement on supervision and will remain in effect until such time as the Court is notified by
Mr. Hegyi, the victims, probation or the government that there has been a material change in Mr.
Hegyi’s ability to pay.

The defendant shall make restitution payments (including community restitution, if applicable)
payable to Clerk, U.S. District Court, 5400 Federal Plaza, Suite 2300, Hammond, IN 46320, for
the following payees in the amounts listed below. The Government shall file under seal the
address to which the restitution payment shall be remitted and that filing shall be incorporated
herein by this reference

                                                                          Amount of Restitution
                   Name of Payee               Total Amount of Loss            Ordered

    A.S.                                                   $25,000.00                    $25,000.00
    M.T.                                                   $25,000.00                    $25,000.00

    Totals                                                $50,000.00                     $50,000.00

.
USDC
Case    IN/ND
     Number:     case 2:17-cr-00082-JVB-APR
             2:17CR82-001                           document 51 filed 01/10/19 page 8 of 9
Defendant: ADAM RUSSELL HEGYI                                                             Page 8 of 9



                                         FORFEITURE

The defendant shall forfeit the defendant's interest in the following property to the United States:

HP laptop computer, Model g7-1075dx, SN CNF1152QGD;

Purple Verbatim 16GB flash drive;

Teal Lexar 16GB flash drive;

Acer laptop computer, Model MS2377, SN NXM8WAA0073200DBD32000;

MSI computer motherboard with accessories, including a 120GB PNY CS1311 solid state
hard drive;

E-Machines desktop computer, Model ET1831, SN PTNB602021003016012700

Pink 16GB Lexar USB drive;

Sony MRW-EA7 multi-card/writer containing Lexar Platinum II 4GB compact flash card;

Black and red SanDisk 64GB USB drive, Cruzer slide;

Compaq Presario, Model CQ61, SN CNF0059TD3; and

Samsung Galaxy S7 active, Model SM-G891A, IMEI 358518072206179.
USDC
Case    IN/ND
     Number:     case 2:17-cr-00082-JVB-APR
             2:17CR82-001                           document 51 filed 01/10/19 page 9 of 9
Defendant: ADAM RUSSELL HEGYI                                                             Page 9 of 9


                                                                  Name:ADAM RUSSELL HEGYI
                                                                     Docket No.:2:17CR82-001

                 ACKNOWLEDGMENT OF SUPERVISION CONDITIONS


       Upon a finding of a violation of probation or supervised release, I understand that the Court
may (1) revoke supervision, (2) extend the term of supervision, and/or (3) modify the conditions
of supervision.

        I have reviewed the Judgment and Commitment Order in my case and the supervision
conditions therein. These conditions have been read to me. I fully understand the conditions and
have been provided a copy of them.


       (Signed)
              ____________________________________                __________________
                Defendant                                                Date


               ____________________________________               __________________
                U.S. Probation Officer/Designated Witness                Date
